DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, it is unclear how a “resolution” (normally understood by one of ordinary skill in the art to be the dimensions of a pixel matrix or a number of pixels per linear measurement) corresponds to a product of a constant and two image dimensions.
With respect to claim 8, the phrase “the depth hypothesis are uniformly sampled” (claim 8, line 1) indicates a plurality of “depth hypothesis”; however, the antecedent recitation in parent claim 6 “using a depth hypothesis” (claim 6, lines 1-2) indicates a singular “depth hypothesis”.
Allowable Subject Matter
Claims 1-3, 5-7, & 9-20 are allowed.
Claims 4 & 8, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1, 15, & 19 (and dependent claims 2-14, 16-18, & 20), the art of record does not teach or suggest the recited arrangement of receiving an equirectangular projection image, estimating a coarse depth map from the equirectangular projection image, generating synthesized images via a differentiable depth image based rendering algorithm, and generating a spherical depth map by multi-view stereo matching using the equirectangular projection image and a synthesized image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCauley, Briggs (each), Toksvig, Wang (each), da Silveira, and Hawary disclose examples of depth mapping, spherical imaging, and machine learning.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663